 INTRACOASTAL TERMINAL, INC.,ETC.359Intracoastal Terminal,Inc. and Louisiana Processing Company,Inc.andGeneral Truck Drivers, Chauffeurs,Warehousemenand Helpers Local270.Case No. 15-CA-1220.November 25,1959DECISION AND ORDEROn May 15, 1959, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondents filed exceptionsto the Intermediate Report and the Respondents and the GeneralCounsel filed briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the exceptions and briefs, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner,with the modifications and additions noted below.1.We agree with the Trial Examiner that the Respondents violatedSection 8 (a) (5) and (1) of the Act by unilaterally instituting thefollowing changes in the employees' working conditions, withoutnotifying or consulting with the newly certified bargaining representa-tive : (1) Changing the workweek from Monday through Friday toWednesday through Sunday, which operated to reduce the overtimeearnings of the employees affected; 1 (2) shutting down one of the twoplants and simultaneously laying off the employees who were nottransferred to the remaining plant; 2 and (3) changing the vacationplan applicable to Negro employees in the unit.'The Respondentscontend (a) that an impasse in bargaining with regard to a manage-ment prerogative clause freed them to take unilateral- action, and (b)that the Union acquiesced in or waived the unilateral changes.Likethe Trial Examiner, we reject these contentions. As to (a), there isno evidence that the parties, in negotiating with respect to the in-definite language of the management prerogative proposals, contem-Fleming Manufacturing Company,Inc.,119 NLRB 452, 464-465.SeeIndustrial Fabricating Inc., et al.,119NLRB 162. 168, 189-190;CaliforniaFoot-wear Company,114 NLRB 765,766, enfd.subnom. N.L.R.B. v. Jack Lewis,et al., d/b/aCalifornia FootwearCompany dTrinaShoeCompany,a Corporation,246 F. 2d 886(C.A. 9) ; BrownTruck and Trailer ManufacturingCompany, Inc., et al.,106 NLRB-999, 1000-1002.3Phelps, Dodge Copper ProductsCorporation,101 NLRB 360, 369, 387-359.125 NLRB No. 31. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDplated the specific changes in question.The Trial Examiner in effectfound, and we agree, that there was no impasse revealed in this record.4Nor would an impasse, assumingarguendoit had existed, operate inthe circumstances here to relieve the Respondents of their duty to bar-gain with respect to those changes.-'As to (b), although the Boardhas recognized that a union may waive certain of its statutory rights,,to be effective the waiver must be expressed in "clear and unmistaka-ble" language.'We find no effective waiver or acquiescence on thepart of the Union'2.We agree with the Trial Examiner that the Respondents also,violated Section 8(a) (3) and (1) by the above-mentioned change invacation plan.'On August 26, 1957, before the representation elec-tion and the certification of the Union, the Respondents posted anotice which stated a general policy to eliminate racial discriminationin employment conditions, including bonuses, promotions, and vaca-tions, and formally announced that, effective January 1, 1958, Negro,employees having 1 year of continuous service would be granted 2weeks' vacation, equal to that accorded white employees.As properlyfound by the Trial Examiner, the August 26, 1957, formal announce-ment was prompted by earlier general complaints from the Negro em-ployees, and was motivated by racial and not union considerations.,In October 1957, the Union, having won the election, was certified bythe Board. In July 1958, when the vacation season arrived for thatyear, the Respondents repudiated the August 1957 award of equalvacation benefits to Negro employees, allowing them only the pre-existing 1-week vacation after a year of service.The Respondents contend that they decided to rescind the 2-weekvacation policy for Negro employees in order to avoid charges of in-terferencewith the representation election.However, the recordplainly indicates that the Respondents posted no announcement, asthey did in August 1957, or in any other manner, direct or indirect,disclosed to the employees such decision to rescind either before theelection or at any time prior to July 1958.Nor was the Union ap-6Among other things, we note that in their last letter to the Union before effecting thefirst of these changes, the Respondents wrote:..I [the Respondents' attorney]stated [at the last bargaining session] that . . . possibly the parties had reached a state,of impasse. . . . I added, however, that I was not stating that an impasse had beenreached. .6 SeeN.L.R.B. V. Crompton-Highland Mills, Inc.,337 U.S. 217;I.B.S.Manufacturing,Company, et al.,96 NLRB 1263, 1268, reversed on other groundssub nom.N.L.R.B. v..I.B.S.Mfg. Co., etal., 210 F. 2d 634, 637 (C.A. 5).6 SeeBeacon Piece Dyeing and Finishing Co., Inc.,121 NLRB 953;International NewsService Division of The Hearst Corporation,113 NLRB 1067, 1070;California PortlandCement Company,101 NLRB 1436, 1439;The Item Company,108 NLRB 1634, 1640,enfd. 220 F. 2d 956 (C.A. 5), cert. denied 350 U.S. M6, rehearing denied 350 U.S. 905;TideWaterAssociatedOil Company,85 NLRB 1096, 1098.7 SeeLanglade Veneer Products Corporation.118 NLRB 985, 987-988;I.B.S.Manu-facturing Company, supra, p.1268.s As the General Counsel conceded the economic motivation of the other unilateralaction, only this change was alleged to be a violation of Section 8(a) (3) of the Act. INTRACOASTAL TERMINAL, INC., ETC.361prised before July 1958, of this withdrawal of vacation rights, eventhough there were nine collective-bargaining sessions between October1957 and January 1958.The Respondents' president testified thathe did not remember whether the decision to revoke was made beforethe Union was certified.On the entire record, we are in agreementwith the Trial Examiner's rejection of the Respondents' contentionand with his finding that the decision to repudiate was made after theelection and the Union's certification.In all the circumstances, it is-clear and we find that the Negro employees had reasonable cause tobelieve that their 2-week vacation rights were denied not for racialreasons, but because the Union had become the employees' certifiedrepresentative, and that such a belief was the natural and probableconsequence of the Respondents' unilateral action.9Accordingly, wefind, as did the Trial Examiner, that the Negro employees were dis-,criminated against within the meaning of Section 8(a) (3) and (1) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, Intracoastal Terminal,Inc., and Louisiana Processing Company, Inc., Harvey, Louisiana,their officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Unilaterally terminating any portion of their business opera-tions in which employees in the appropriate unit work, or laying offsuch employees as a result of such termination, or changing theschedules of work or vacation rights of such employees, without first,consulting General Truck Drivers, Chauffeurs,Warehousemen andHelpers Local 270, or in any similar or related manner refusing tobargain collectively with said Union as the exclusive representativeof all production and maintenance employees at the Respondents'operations in Harvey, Louisiana., including leadermen, crane opera-tors, hyster operators, maintenance men, welders, and laborers, butexcluding all office clerical employees, professional employees, guards,watchmen, foremen, and all other supervisors as defined in the Act.(b)Discouraging membership in said Union, or in any other labororganization, by withholding or refusing to grant to employees paidvacations under the vacation plan announced by the RespondentsAugust 26,1957.(c) In any other manner interfering with, restraining, or coercing'employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist said Union, or any other laborA SeeRadioOfficers,Union,etc.v.N.L.R.B.,347 U.S. 17,45, 51 ;Summit MintingCorporation v. N.L.R.B.,260 F. 2d 894, 898(C.A. 3) ; Crosby Chemicals,Inc.,121NLRB 412. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with said Union as the ex-clusive representative of all employees in the above-described appro-priate unit, and embody in a signed agreement any understandingreached.(b)Make whole their Negro employees, in the manner set forth inthe section of the Intermediate Report herein entitled "The Remedy',`for any loss of paid vacations they suffered by reason of the Respond-ents' discrimination against them.(c)Preserve and make available to the Board or its agents all pay-roll and other records, as set forth in the section of the IntermediateReport herein entitled "The Remedy."(d)Post at their plants at Harvey, Louisiana, copies of the noticeattached hereto marked "Appendix A." 10 Copies of said notice, tobe furnished by the Regional Director for the Fifteenth Region of theBoard, shall, after being duly signed by the Respondents' authorizedrepresentative, be posted by the Respondents immediately upon re-ceipt thereof and maintained by it for 60 consecutive days thereafterin conspicuous places, including all places where notices to employees,are customarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any other material(e)Notify the Regional Director for the Fifteenth Region in.writing, within 10 days from the date of this Order, what steps theRespondents have taken to comply herewith.10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that :WE WILL NOT unilaterally terminate any portion of our businessoperations in which employees in the appropriate unit work, or layoff such employees as a result of such termination, or change the INTRACOASTAL TERMINAL, INC., ETC.363schedules of work or vacation rights of such employees, withoutfirst consulting General Truck Drivers, Chauffeurs, Warehouse-men and Helpers Local 270, or in any similar or related mannerrefuse to bargain collectively with said Union as the exclusiverepresentative of all production and maintenance employees attheRespondents' operations in Harvey, Louisiana, includingleadermen, crane operators, hyster operators, maintenance men,welders, and laborers, but excluding all office clerical employees,professional employees, guards, watchmen, foremen, and all othersupervisors as defined in the Act.WE WILL NOT discourage membership in said Union, or in anyother labor organization, by withholding or refusing to grant toemployees paid vacations under the vacation policy announced byus on August 26,1957.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of the right to self-organization,to form labor organizations, to join or assist said Union, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except tothe extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employ-ment as authorized in Section 8(a) (3) of the Act.WE WILL, upon request, bargain collectively with said Union asthe exclusive representative of all employees in the above-de-scribed appropriate unit, and embody in a signed agreement anyunderstanding reached.WE WILL make whole our Negro employees for any loss of paidvacations they suffered by reason of our discrimination againstthem.All our employees are free to become or remain, or to refrain frombecoming or remaining, members in good standing in said Union, orany other labor organization, except to the extent that this right maybe affected by an agreement in conformity with Section 8(a) (3) ofthe Act.INTRACOASTAL TERMINAL, INC.,LOUISIAeNA PROCESSING COMPANY, INC.,Employers.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. ,364DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, based upon the complaint of the General Counsel and the answer-of the Respondents, Intracoastal Terminal, Inc., and Louisiana Processing Company,Inc., involves alleged violations of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, 61 Stat. 136.A hearing was conducted by the duly designatedTrial Examiner in New Orleans, Louisiana, on January 20 and 21, 1959, at whichall parties were represented.The Respondents' motion to dismiss is denied for thereasons appearing below.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTSIntracoastal Terminal, Inc., and Louisiana Processing Company, Inc., are a singleemployer within the meaning of the Act.The former corporation is engaged at itsplant at Harvey, Louisiana, in receiving, storing, and shipping oil field materialswhich are owned by its customers. The processing company, which is no longer.inbusiness,was engaged in grinding and processing barium sulphate at its plantwhich adjoined the plant of Intracoastal.Although each Respondent is a separatelegal entity, they have identical officers, their stock is owned by the same persons,-and their labor relations and overall policies were determined by the same individual.During 1956, Intracoastal performed services valued in excess of $100,000 for anoil company which annually ships products of more than $50,000 value directly topoints outside the State of Louisiana.There is no dispute, and I find, that at timesmaterial the Respondents constituted a single employer and were engaged in com-merce within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. Preliminary statement; the issuesThe complaintalleges,the answer admits, and I find that: (1) the Union (GeneralTruck Drivers, Chauffeurs,Warehousemen and Helpers Local 270) is a labororganization; (2) all production and maintenance employees at the Respondents'operations in Harvey, Louisiana, including leadermen, crane operators, hysteroperators, maintenance men, welders, and laborers, but excluding all office clericalemployees, professional employees, guards, watchmen, foremen, and other super-visors as defined in the Act, constitute an appropriate bargaining unit; and (3) onSeptember 24, 1957, an election was held, following which, on October 2, 1957, theUnion was certified as the exclusive bargaining representative of all employees inthe unit.Upon various occasions following the election, representatives of the Respondents:and the Union met for negotiations.There is no allegation that the Respondents:refused to bargain in good faith upon those occasions. Instead, our issues are:(1)Whether the Respondents refused to bargain collectively with the Unionwhen, about March 1, 1958, the Respondents changed the work schedules ofemployees, thereby depriving employees of overtime pay, without first notifyingthe Union of the contemplated change and affording the Union an opportunityto discuss the matter.This issue involves only an alleged refusal to bargainin violation of Section 8(a)(5).We do not have an allegation that thedeprivation of overtime work was also a discrimination in violation of Section8(a)(3).This is so because the Respondents' motive in changing the workschedules was economic.(2)Whether the Respondents refused to bargain collectively with the Unionwhen, about May 30, 1958, the Respondents discontinued the operations ofLouisiana Processing Company and simultaneously laid off a number of em-ployees in the appropriate unit, without first notifying the Union of thecontemplated discontinuance of operations and affording the Union and anopportunity to discuss the matter.Again, we do not have an allegation thatthe layoff of employees was in violation of Section 8(a)(3) because the Re-spondents' motive in discontinuing operations and in laying off employees waseconomic.(3)Whether the Respondents refused to bargain collectivelyandinvalidlydiscriminated against employees by changing the vacation plan for 1958, thereby INTRACOASTAL TERMINAL, INC., ETC.365depriving some employees of as much vacation as they allegedly were entitledto,without first notifying the Union of the contemplated change and affording.itan opportunity to discuss the matter.Here, unlike in the two issues above,the Respondents' motive allegedly was retaliation for the employees' selection,of the Union to represent them in collective bargaining.B. Chronology of eventsOn August 26, 1957, while petitions were pending before the Board in Cases Nos..15-RC-1549 and 15-RC-1574, the Respondents posted a notice to employees, sayingthat complaints had been received from the Negro employees, that a meeting of allemployees had been held, and that as a result the Respondent confirmed their policyof "preventing as far as possible discrimination against the colored employees on thebasis of color alone."The notice announced that effective immediately all employees.would be eligible for bonuses on the same basis and that employees would be up-graded on the basis of ability, without regard to race.We do not have an issue con-cerning those two provisions.The notice contained a third provision, as follows,.which was not fulfilled:Effective January 1, 1958, all employees, regardless of race, will be entitled to.two weeks vacation after on year of continuous service.During 1957 white employees who had been at work for a year were entitled to apaid vacation of 2 weeks.Negro employees of like service were entitled to 1 week'spaid vacation.Thus, the effect of the new vacation policy, had it been carried out,would have been to double the vacation periods of eligible Negro employees.On the day that the above notice was posted, the Board issued its Decision andDirection of Election in the representation cases.On September 24, 1957, an electionwas held.Of 62 votes cast, 43 were in favor of the Union. There isno allegation orevidence that the Respondents' announced intent to end racial discrimination in em-ployment was motivated by a desire to cause the Union's defeat in the election. In-stead, as the Respondents said, they were motivated by the Negroes' complaints,against the unequal working conditions.On October 2, 1957, the Board certified the Union.During the remainder of theyear, representatives of the Respondents and the Union met in eight bargaining ses-sions.Proposals and counterproposals were exchanged, discussions took place, but.an agreement was not reached.On January 10, 1958, the ninth session occurred. Ittoo was unfruitful and later that day the Respondents wrote to the Union, saying that"possibly the parties had reached a state of impasse," that it would be useless tocontinue negotiations if the Union agreed, that the Respondents did not insist thatthere had been an impasse, and that the Respondents were willing to continue negotia-tions and to execute a contract embodying provisions upon which there had been.agreement.The Union did not respond to that letter and there was no furtherwritten communication between the Respondents and the Union until July 1958, as.described below.Prior to July, however, the unfair labor practices occurred.Wenext consider the factual situations relating to those practices, following which weturn to the resumption in negotiations.During 1957 and earlier, the Respondents were open for business 24 hours a day..Work was so plentiful that sometimes employees were afforded opportunities to worka 7-day week with overtime pay above 40 hours.During early 1958, however, thevolume of business decreased substantially.Adjustments became necessary.TheGeneral Counsel asserts that about March the Respondents unilaterally changed thework schedules of employees and deprived them of overtime pay for work on week-ends.According to the General Counsel, the regular workweek had been Mondaythrough Friday, with overtime pay for work in excess of 40 hours, but the workschedules were changed so that employees were laid off on Mondays and Tuesdays.and were required to work on Wednesdays through Sundays without any overtimepay.Two witnesses,JamesWilliams and Edward Landry, employees,testified insupport of the General Counsel's contention, but the record does not warrant a find-ing that the adjustment affected every employee in the same manner.Lewis E.Hooper, president of the Respondents, testified that economic conditions made itnecessary to lay off some employees and to eliminate overtime work, and that an.effort was made to divide the available work among the remaining employees sothat each would receive 40 hours at his regular rate of pay.While Hooper's testi-mony is not always to be credited for reasons appearing herein, in this instance itreceives support in the testimony of Williams.Thus,Williams testified that some-employees continued to work on Mondays through Fridays as theretofore, that theemployees who did not work on Mondays and Tuesdays were afforded work on Satur-- 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays and Sundays,and that the Respondents continued to pay overtime rates to em-ployees whoworked more than 40 hours during a week.As wehave seen, theRespondents'places of business were open around-the-clock, and in their brief theysay:The services which respondents furnish their customers require that a work forcebe available seven days a week. . . .With the slowdown in respondents volumeof business, the available work was spread out among all of the employees sothat each would have, to the full extent possible, at least forty hours a week.This required that some employees work on Saturday and/or Sunday at straighttime rates without overtime.. . .The record is clear that the reduction in overtime work and the change in theregular days of work for some employees were made by the Respondents unilaterally,without notice to the Union or opportunity to it to discuss the matter.The question,to be decided under "Conclusions" below, is whether the Respondents' failure to takeup the matters with the Union was a refusal to bargain collectively.About May 30, 1958, without notice to the Union, Louisiana Processing Companywent out of business.As we have seen, the bargaining unit was composed of em-ployees of both Respondents. Some employees who had worked for the processingcompany were transferred to the payroll of the other Respondent and continued atwork.About six employees, who had the least seniority among employees in the unit,were laid off.Prior to the Board's Decision and Direction of Election above mentioned, eachRespondent had maintained a separate payroll and, according to Hooper, had treatedthe employees "as two separate units." iDuring negotiations in 1957 following theBoard's decision, as the Respondents say in their brief, they "proposed a seniorityprovision which reflected the two companies as separate departments..[but]The union's proposal, on the other hand, was for a single seniority list."Neitherparty would agree to the other's proposal and the seniority issue was not resolved?Later, when layoffs occurred with the processing company's termination of business,they were consistent with the proposal which the Union had made that layoffs beaccording to low seniority in the single bargaining unit.The question to be dis-cussed under "Conclusions" below is whether the Respondents were obligated toafford the Union an opportunity to discuss the subjects before the termination ofbusiness and layoffs were decided upon.At the outset of this factual recital, we saw that during August 1957 the Re-spondents posted a notice to employees that, effective January 1, 1958, vacationswould be awarded without discrimination because of race.We saw, too, that theeffect of such change in vacation policy was to double the vacation periods of Negroemployees.During 1958, however, the white and colored employees received un-equal vacations as in past years.The Respondents made no written or oral an-nouncement that the vacation provision of the notice of August 1957 was being re-scinded.The Respondents simply kept silent and it was not until the summer of.1958, when vacations were being scheduled, that the Negro employees learned thatthey would not receive vacations of 2 weeks.The record does not disclose the date ofthe Respondents' decision to repudiate the vacation provision of the notice of August1957.Hooper, their president, testified that the Board's direction of election was re-ceived after the notice was posted, that he understood that any change in workingconditions, whether to the employees' benefit or detriment, "would be looked upon inthe same light as some intimidation or some act of reprisal," and that "rather thanget involved in a situation where we could be charged with trying to entice [the em-ployees] in the election," the Respondents decided not to carry out the new vacationpolicy.The quoted testimony indicates that the decision to continue a racially dis-criminatory vacation policy was made before the election, but such conclusion is notwarranted.This is so because the Respondents did not inform the employees of;their decision and, therefore, did nothing to remove the possible "enticement" of em-ployees which Hooper professed to have seen in the notice.Moreover, Hooper alsoI Although the employees were so regarded by the Respondents, it does not appear thatthere had been occasions to lay off employees.2Hooper testified under rule 43(b) that, following the Board's decision, the Respondentsno longer considered the employees as being in separate units. I discredit that testimony.Hooper was an argumentative witness who sought to avoid disclosure of information byprofessing a lack of recollection or knowledge.Moreover, James C. Rogers, a representa-tive of the Union, testified without contradiction that during negotiations Attorney Readproposed for the Respondents that there be separate seniority lists.Rogers' testimony,-coupledwith the Respondents' written proposal, discredits Hooper's testimony. INTRACOASTAL TERMINAL, INC., ETC.367testified that he could not remember whether the decision was made before the Unionwas certified. I conclude that the decision was made sometime after the election 3Under "Conclusions" below, we consider whether repudiation of the new vacationpolicy was discriminationin violationof Section8(a) (3) as well asa refusal to bar-gainin violation of Section 8(a) (5).We now resume the discussion of the negotiations between the Respondents and.the Union.The last bargainingsessionmentioned above was on January 10, 1958.The next bargaining session was on September 23, following the unilateral changesin working conditions.Although the record contains testimony concerning twotelephone conversations of undisclosed dates, along with exchanges of correspondence.during July, all of which relate to the inability of those parties to agree upon amutually satisfactory date before September 23 for a resumption of negotiations,the testimony and the contents of the correspondence need not be recited.Thisis sobecause we do not have an allegation that the Respondents were dilatory in.meeting with the Union or sought to escape bargaining sessions. It suffices to saythatnegotiationsresumed on September 23, that thereafter two or threesessionswere held with the services of Federal mediators, and that no agreement was reached.C. ConclusionsBefore discussing the Respondents' failure to take up with the Union the mattersset out above, it should be noted that the Respondents' duty to bargain with theUnion continued for 12 months after the certification and that the 12-month periodhad not expired at any material time.Clark & Lewis Co.,122 NLRB 865. It shouldbe noted too that the Respondents assert that an impasse in negotiations was reachedby the date of the bargaining session in January 1958 and that all alleged unfairlabor practices occurred thereafter.On the other hand, the General Counselasserts that it is immaterial under the circumstances of this case whether there wasan impasse. I agree with the General Counsel. I find, however, that the record'does not contain evidence concerning the details of the bargaining sessions, thatone cannot determine the precise issues upon which an impasse may have occurred,and that it may be assumedarguendothat an impasse was reached on a contract asa whole.But the existence of an impasse does not necessarily present a meritoriousdefense here.As the Board said inCentral Metallic Casket Co.,91 NLRB 572:It is true that ordinarily a good faith bargaining impasse connotes the futilityof further negotiations and, in the case of the employer-party to the collectiverelation, leaves that employer free to take certain economic steps not dependentupon the mutual consent of the union. . .The existence of the bargaining impasse does not destroy . . . the authority-of the representative to act within the sphere of its representationAc-cordingly, as we have frequently held, a bargaining impasse does not relievean employer from the continuing duty to take no action which the employeesmay interpret as a "disparagement of the collective bargaining process" orwhich amounts in fact to a withdrawal of recognition of the union's representa-tive status or to an undermining of its authority. . . .1The changes in work schedules; the cessation. of business by one RespondentWe have seen that the Respondents, faced with a decrease in the.volume of theirbusiness, unilaterally changed the work schedules of some employees and sharplycurtailed overtime work about March 1, 1958, and terminated the operations ofLouisiana Processing Company and laid off employees about May 30, 1958. Indefense, the Respondents contend that the changes in. work schedules were so in-substantial that they were not required to discuss the subjects with the Union. It iswell settled, however, that regular and overtime hours of work are vital aspects ofaDuring negotiations in late 1957 the Respondents proposed that all employees of1 year's service receive vacations of 1 week and that those of 3 years' service receivevacations of 2 weeks.The substance of that proposal, which was unacceptable to theUnion, was (1) that racial discrimination in vacations be eliminated, and ('2) to decreasethe vacation period of white employees whose length of service was 1 or 2 years.TheRespondents say in their brief :The 'respondents' plan . . . proposes the same vacation for the colored and the whiteemployees.This proposal . . . was not necessarily a statement of the full extent towhich the employer was prepared to go in negotiations . . . .If,at the time of this. proposal, the Respondents had given thought to repudiating thenew vacation policy, they failed to tell the Union. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking conditions and that economic necessity does not excuse an employer's failureto discuss changes with the employees' representative.Fleming Manufacturing Coin-pany, Inc.,119 NLRB 452. The Respondents also contend that the Union, by itsfailure to respond to the Respondents' letter of January 10, 1958, in which theRespondents suggested that additional negotiations might be useless, showed a lackof interest in negotiating further.This contention also does not present a meritorious,defense.Although the Union did not respond to that letter, it did not otherwise in-dicate a lack of interest in its position as the employees' bargaining representative.In particular, the Respondents could not reasonably assume that the Union, ignorantof the Respondents' plans, would be uninterested in learning of, and in bargainingabout, sharp curtailments of overtime work, changes in the workweek of some em-ployees so that they were required to work on weekends and to take their days ofrest during normal workweeks, and the cessation of business by one of the Respond-entswith resulting layoffs of employees.Finally, the Respondents, pointing totheir assertion that an impasse in negotiations had been reached, say that the changesin working conditions were consistent with a proposal which they had submitted tothe Union during negotiations and which the Union had rejected. I disagree.Thatproposal, which is of the type commonly called a "management prerogative clause,"providedinter-aliathat there was no guarantee of a particular quantity of work toemployees and that the Respondents reserved the right to curtail the labor force,to reduce the hours of work, and to determine the schedules of work.While itmay be that the Respondents' proposal encompasses within its literal language suchsweeping changes as the Respondents unilaterally established later, there is no evi-dence that the discussions of the proposal during negotiations were detailed or em-braced such changes. Indeed, it does not appear that during the negotiations inlate 1957 and early 1958 the Respondents even envisioned drastic cutbacks in theirbusinesses.Under these circumstances, it cannot be said that the Respondents putinto effect unilateral changes in working conditions which they had proposed to theUnion.I find that the effectuation of such changes without a word of notice to theUnion amounted to a withdrawal of recognition from the Union and to an under-mining of its authority as the employees' representative, in violation of Section8(a)(5) and (1).4The complaint also alleges that the Respondents, in laying off employees when theprocessing company ceased business, unilaterally changed the established senioritysystem.As noted above, the Respondents had maintained separate payrolls andhad treated the employees "as two separate units" before the Board's decision in therepresentation cases.The alleged change in the seniority system was in selectingemployees for layoff according to their respective seniorities in the appropriate unitwhich consisted of employees of both Respondents. On the other hand, the Respond-ents assert that no change in a seniority system for layoffs has been shown becausethere is no evidence that a different system ever was used.The Respondents asserttoo that the employees who were laid off when the processing company ceasedbusiness were selected upon the seniority basis which the Union had proposed duringnegotiations.I do not believe that we need decide the allegation that there was aunilateral change in the Respondents' seniority system.The material facts are thatthe Respondents closed down a part of their operations and simultaneously laid offemployees without notice to the Union.The unfair labor practice lies in thefailure to afford the Union an opportunity to bargain collectively about thesematters. It may be observed, however, that it is no defense that the system of select-ing employees for layoff had been proposed by the Union.Cf.D. D. Thomas,et al.,d/b/a Thomas Brothers Wholesale Produce, 79NLRB 982.On this and other issues, the Respondentscitevarious rulings by the GeneralCounsels of the Board in their determinations not to issue complaints.The opinions ofa General Counsel, the prosecuting arm of the Board, in issuing or refusing to issue acomplaint, are not authority in the determination of issues before the Board.TheRespondents also citeSpeidel Corporation,120 NLRB 733, in which the issue was theemployer's payment of a bonus to some employees, and its failure to pay a bonus to otheremployees, during the life of a collective labor agreement.The Board held that duringnegotiations preceding the execution of the agreement the labor organization had acquiescedin the employer's position that bonuses were a "management prerogative," that there hadbeen "a clear understanding between the parties that the subject of the bonuses wouldremain a'managementprerogative',"and that the labor organization thereby had"bargained away" or waived its interest in the subject of bonuses.The factual situationthere is substantially at variance with our situation where the Respondents kept theUnion in ignorance of changes to be made in working conditions. INTRACOASTAL TERMINAL,INC., ETC.3692.TheRespondents'repudiation of the policy eliminating racial discriminationin vacationsThisissue involves the Respondents'unilateral repudiation of its announcementto employees that during 1958 the colored employees would be granted vacationsupon the same basis as the white employees.As noted, the Respondents' decisionto repudiate was not communicated to the employees until vacations were scheduledduring the summer of 1958.Unlike the other issues discussed above, this issueinvolves an alleged violation of Section 8(a)(3) as well as Section 8(a)(5).Thelatter will be decided first.In defense, the Respondents argue that since the nondiscriminatory vacation policywas not to become effective until 1958, it did not become effective at all and thatthe racially discriminatory policy remained in effect.This defense must be rejected.From August 1957 when the nondiscriminatory policy was announced until thesummer of 1958 when colored employees learned that they would not receive vaca-tions on an equal basis with white employees, that policy was calculated to serveas an inducement to colored employees to continue in the Respondents' service.The nondiscriminatory vacation policy was as much a condition of employment asany benefit previously enjoyed by employees.Cf.Armstrong Cork Company v.N.L.R.B.,211 F. 2d 843 (C.A. 5), enfg. 103 NLRB 133.The Respondents also assert that they would have been properly subject to acharge of having violated the Act if they had carried out the nondiscriminatorypolicy.The Respondents are mistaken.No party to this case contends that theRespondents had an invalid motive in announcing the end of its racial discrimina-tion.Since the motive for the nondiscriminatory policy was to rectify the com-plaints of Negroes against racial discrimination in employment, and since the motivewas not to interfere with the employees' preelection activities, the Respondents werefree to formulate and announce the new policy.Cf.Burns Brick Company,80NLRB 389. Once the new policy was announced, it became a condition of employ-ment notwithstanding that no colored employee would receive a vacation equal tothe vacations of white employees until the following year.This is so for the reasonsrecited in the paragraph next above.Nevertheless, the Respondents, if not moti-vated by union considerations, were free to unilaterally repudiate the new policyso long as the employees were not represented by a collective-bargaining agent.When, however, sometime following the certification of the Union, the Respondentschose to repudiate the new policy by granting 1958 vacations on the old basis,their obligation was to inform the Union and to afford it an opportunity to bargainon the subject.Cf.Phelps Dodge Copper Products Corporation,101NLRB 360.Instead, the Respondents remainedsilent.I find that the Respondents, by unilaterally.repudiating the new vacation policy, violated Section 8(a) (5) and (1).5The remainingissueiswhether the Respondents' failure to carry out the newvacation policy was discrimination in violation of Section 8(a)(3).The complaintalleges that the Respondents repudiated the new policy because the employees had se-lected the Union as their representative and in order to discourage union membershipand activities.In analyzing this issue, we begin with the facts that in 1957 andearlier the Respondents treated colored employees differently than white employeesin the matter of vacations and that in August 1957 the Respondents' announcementof a nondiscriminatory vacation policy was made because the Negroes had com-plained, not because the Negroes were active in the Union. If the discriminationhad been resumed in 1958 for the reason which caused it in earlier years, that is,because the Negroes are not Caucasians, there would have been no violation ofSection 8(a)(3) because the discrimination in 1958 would have been founded inrace, not"to encourage or discourage membership in any labor organization." But,5It may be noted that, if the Respondents had proposed to the Union that the oldpolicy be reinstated, the Union could not lawfully have agreed.This is so because theUnion's position as the statutory representative of employeesrequiresthat itnot agreeto discrimination in employment based upon race.Whitfield, at at. v. UnitedSteel-workers of America,etal.,263 F. 2d 546 (C.A. 5). But the fact that the Union wouldhave been required to take a position contrary to that of the Respondents, If the Respond-ents had fulfilled their duty to inform the Union of the contemplated return to the oldvacation policy, does not excuse the Respondents' failure .to inform it.Who can saywhatwould havebeenthe result of bargaining upon the subject? Perhaps the Union, inthe give-and-take of bargaining, could have persuaded the Respondents to adhere to thenew policy.Perhaps not.But only after good-faith bargaining to an impasse on thesubject of racial discrimination in vacations would theRespondentshave been entitledto unilaterally reinstate the old policy. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the Respondents in effect acknowledge, they reneged upon' their promise of equal`-'vacations because the Union had become the employees' representative-in otherwords, the Respondents would not have reneged if the Union had not been in the pic-ture,Two questions are presented.Were the Respondents,in renewingthe racialdiscrimination,motivated by a deliberate intent to ' retaliate ' against employees forhaving designated the Union as their representative? If not, was the Respondents'`action. nevertheless violative of Section 8(a)(3) because it discouraged membership,in the Union? The General Counsel would answer each question in the affirmative.There is no evidence to show the number of Negroes in the bargaining unit, or`whether any of them was active in behalf of the Union or was so regarded by the'Respondents.Nor is there evidence that any representative of management said to,anyone that the renewal of racial discriminationin vacationswas motivated by theaction or votes of any Negro employees. In fact, there is no evidence of any inde-pendent violationof Section8(a) (1).Although one mayinferthat the Respondents.were hostile toward the process of collective bargaining because the Respondents vio-lated Section 8(a)(5) as found above, in the absence of other supporting evidence-I cannot infer that the Respondents' renewal of racial discrimination in vacationswas founded in a belief that Negro employees had been active in behalf of the Union.Accordingly, the first question is answered in the negative.Turning to the second question, the General Counsel contends "that where anemployer takes action detrimental to the employees' working conditions, which action.would not have been taken but.for the organizational activities of employees, theaction inherently discourages such activities although the employer may have actedin good faith. I agree that under the facts here a violation of Section 8(a) (3) mustbe found.At first glance it may seem that we have a unique situation where racediscrimination is alleged and found to be violative of the Act.But that is notso.It is true that race was the cause of the original discrimination.But that causeended with the announcement of the new vacation policy.When the Respondents'later repudiated that policy, they acted because of the presence of the Union, notbecause of the race of any employees. It follows that the Negro employees had nocause to believe in 1958 that their race was again the reason for discrimination in.vacations, but had cause to believe that the Union's presence was the reason.That .being so, I cannot.escape the conclusion that the Respondents' repudiation of thenew policy had. a natural tendency to discourage Negro employees from joiningthe Union. . Cf.The Radio Officers' Union of the Commercial Telegraphers Unionv.N.L.R.B.,347 U.S. 17, 74 U.S. 323. It matters not that the recordis silent uponthe subject of union activities by Negro employees.Even if no Negro was inter-ested in union representation before the Respondents' repudiation of the new policy,the fact remains that a natural tendency of the repudiation was to discourage unionmembership by Negro employees in the future.Cf.Radio Officers' Union, supra;Summit Mining Corporation v. N.L.R.B.,260 F. 2d 894 (C.A. 3), enfg. 119 NLRB.1668.It also matters not that,the Respondents may have acted in good faith, be-lieving that adherence to the new policy would have been violative of the Act. If theRespondents so believed, they were mistaken .6The doctrine that good faith doesnot excuse an unfair labor practice is well settled.Radio Officers' Union, supra..I.find that the Respondents violatedSection 8(a)(3) and (1) of the Act.III.THE EFFECT OF' THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of theRespondentsset forthin sectionII, above,occurring in con-nection with the operations of the Respondents describedin sectionI,above, havea close, intimate, and substantial relation to trade, traffic and commerceamong theseveral. States, and tend to lead. to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,I shall recommend that they cease and desist therefrom and that they take certainaffirmative action designed to effectuate the policies of the Act. In particular, Ishall recommend that each Negro employee who was entitled to a paid vacation of2 weeks in 1958, but who received a paid vacation of only 1 week, be made whole'for the discrimination against him by being given (1) an additional week's vacationwith pay in 1959, or in the alternatve, (2) an amount of money equal to his weeklypay.If any such employee be no longer at work for the Respondents, he shall bemade whole by the alternative method. I shall recommend also that the Respondents6 The General Counsel does not concede that the Respondents acted in good faith. FORT WORTH STEEL AND MACHINERYCOMPANY371preserve and make available to the Board or its agents, upon request,for examina-tion and copying,all payroll records,social security payment records, timecards, per-sonnel records and reports,and all other records necessary to analyze the amountsof vacation pay due under the terms of these recommendations.I shall recommendfurther, in order to make effective the interdependent guarantees of Section 7 of theAct, thatthe Respondents cease and desist from,in any manner,infringing upon therights guaranteed in said Section.N.L.R.B. v. ExpressPublishingCo.,312 U.S. 426;N.L.R.B.v.EntwistleMfg. Co.,120 F. 2d 532 (C.A. 4).Upon the basis of the above findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TheUnion is a labor organization within the meaning of Section2(5) of theAct.2.All productionand maintenanceemployees at theRespondents'operations inHarvey, Louisiana,including leadermen,crane operators,hysteroperators,main-tenance men,welders, and laborers, but excluding all office clerical employees, pro=fessional employees,guards, watchmen,foremen, andother supervisors as definedin the Act, constitute a unit appropriate for the purposes of collective bargainingwithin themeaning of Section 9(b) of the Act.3.TheUnion,on October 2, 1957, was,and at all times thereafter has been, theexclusiverepresentative of allemployeesin such unit for the purposesof collectivebargaining withinthe meaningof Section 9(a) of the Act.4.By refusingto bargaincollectively with theUnion as the exclusive representa-tive oftheir employees in anappropriate unit, theRespondents have engaged in andare engagingin unfairlabor practices within the meaning ofSection 8(a)(5) ofthe Act.5.By discriminatingin regard to the hireand tenureof employment of employ-ees, thereby discouraging membershipin a labor organization, the Respondents haveengaged in and are engaging in unfairlabor practices withinthe meaningof Section8(a)(3) of the Act.6.By interferingwith,restraining,and coercingtheiremployees in the exerciseof the rightsguaranteed in Section7 of the Act,the Respondents have engaged inand are engaging in unfairlabor practices within themeaning of Section 8(a) (1) ofthe Act.7.The aforesaidunfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act..[Recommendations omitted from publication.]FortWorth Steel and Machinery CompanyandInternationalMolders and Foundry Workers of North America,AFL-CIO,Local#2.Case No. 16-CA-1203.November 25, 1959DECISION AND ORDEROn June 18, 1959, Trial Examiner Eugene K. Kennedy issued hisIntermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].125 NLRB No. 26.